Title: To George Washington from John St. John, 1 May 1781
From: John, John St.
To: Washington, George


                        
                            Sir—
                            Highlands May 1st 1781
                        
                        Having been ever sensible of the importance of the present struggles between America & Great Britain,
                            and from a full conviction of the Justice of our Cause, I early engaged in the services of my Country with a design never
                            to quit it until a peace was settled upon honorable Terms, but by reason of some unforeseen Events, the Situation of my
                            Family is such as loudly calls upon me to retire to a domestic Life as I think their happiness is too great a sacrifise
                            for me to make, which is the only reason that induces me to ask your Excellency’s permission to resign my Commission—I beg
                            your Excellency would please to accept this as my Resignation and grant me a Discharge. I am Sir your Excellency’s most
                            Obedt Humle Sert
                        
                            John St John
                            Capt. in the 2nd Connecticut Regiment
                        
                    